953 F.2d 644
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Judy Anne ROBBINS, Plaintiff,Zeola Farr, Plaintiff-Appellant,v.DEPARTMENT OF HUMAN RESOURCES, CROSSVILLE, TENNESSEE;Vanessa Gillentine;  Dorothy Terwilliger;  James A. Bean,Judge;  Ruth Neeley;  Tim Sherrill;  Gerald Williford;State of Tennessee, Defendants-Appellees.
No. 91-5993.
United States Court of Appeals, Sixth Circuit.
Nov. 19, 1991.

Before KENNEDY and NATHANIEL R. JONES, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This matter is before the court upon consideration of the appellant's response to this court's September 10, 1991, order directing her to show cause why her appeal should not be dismissed for lack of jurisdiction because of a late notice of appeal.   She states that she has been sick and is not knowledgeable of the laws.   The appellees have filed motions to dismiss.


2
It appears from the documents before the court that the final order was entered July 2, 1991.   The notice of appeal filed on August 16, 1991, was 15 days late.   Fed.R.App.P. 4(a) and 26(a).


3
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.   Compliance with Fed.R.App.P. 4(a) is a mandatory and jurisdictional prerequisite which this court can neither waive nor extend.   Baker v. Raulie, 879 F.2d 1396, 1398 (6th Cir.1989) (per curiam);   McMillan v. Barksdale, 823 F.2d 981, 982 (6th Cir.1987);   Myers v. Ace Hardware, Inc., 777 F.2d 1099, 1102 (6th Cir.1985);   Peake v. First Nat'l Bank & Trust Co., 717 F.2d 1016, 1018 (6th Cir.1983).   Fed.R.App.P. 26(b) specifically provides that this court cannot enlarge the time for filing a notice of appeal.


4
Accordingly, it is ORDERED that the appeal be, and it hereby is, dismissed for lack of jurisdiction.   Rule 8(a), Rules of the Sixth Circuit.